Oliver, Chief Judge:
The appeals for reappraisement enumerated in the attached schedule “A” have been limited by stipulation of counsel to the birch plywood, appearing on the involved entries, which was exported from Finland in the years 1952, 1953, 1954, and 1955.
As to such merchandise, counsel for the parties have stipulated and agreed that the merchandise and issues involved in the said appeals are the same in all material respects as those in the case of United States v. Plywood & Door Manufacturers Corporation, 46 Cust. Ct. 797, A.R.D. 133, and that the record in the cited case may be incorporated as part of the record herein.
*386The appeals have been submitted for decision upon written stipulation, on the basis of which I find that export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the values of the birch plywood involved and that such values were those set forth in column “4” of said schedule “A,” packed, less the prorated amounts of the nondutiable charges set forth directly after the description of the merchandise in each said reappraisement case set forth in schedule “A.”
As to all merchandise, other than birch plywood appearing on any of the entries herein, counsel for the parties have agreed that the value returned by the appraiser is the correct value of the merchandise, and I so find.
Judgment will issue accordingly.